Detailed Action
This is the first office action on the merits for US application number 16/916,192.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 26, 2022.
Applicant's election with traverse of Invention I, the plate bender of claims 1-12 in the reply filed on July 26, 2022 is acknowledged. The traversal is on the ground(s) that there is no search burden.
The argument that there is no search burden is not found persuasive because although there would be some overlap in searching fields, there are different subclasses to be searched for device and methods (analogous/out-of-art subclasses vs. method only subclasses), which Examiner believes constitutes a search burden. Further, this is not found persuasive because simultaneously searching a method with a device would be burdensome since searching the structural features highlighted in the device claims is inherently different than searching for the provision of even similar combinations of structural features highlighted in the method claims and vice versa, not to mention the actual active method steps being claimed. Thus, even though prior art that is relevant to the device may anticipate the method and vice versa, the manner in which methods are searched typically is not similar to that of the device.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the supporting structure, fastening mechanism supporting a plate or mandibular implant in a specific position, and an output platform of claim 1, a toothed belt of claim 5 line 2, feeding from the platform to a fastening and bending mechanism is mechanical of claim 11, and feeding from the platform to a fastening and bending mechanism is automatic of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 line 3 should read “bending dice system[[)]], a power unit,”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: feeding system in claim 1 line 1, a fastening mechanism in claim 1 line 2, a bending dice system in claim 1 line 3, an advance mechanism of claim 2 line 2, a free roller mechanism of claim 2 lines 2-3, a tensor mechanism of claim 2 line 3, a fastening and bending mechanism of claim 11 line 2, and a fastening and bending mechanism of claim 11 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 1 is/are unclear with regards to feeding system in line 1, a fastening mechanism in line 2, and a bending dice system of line 3 and the claimed scope as there appears to be no definition provided to enable one to ascertain the claimed structure and equivalents thereof. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 1 is/are unclear with regards to a plate bender for mandibular implants comprising a support structure, a feeding system in line 1 and how it can be reasonably construed that mandibular implants comprising a support structure, a feeding system, etc. have been disclosed. Examiner is interpreting this as referring to, and suggests amending as, “A plate bender for mandibular implants, the plate bender comprising: a support structure, a feeding system”.
Claim(s) 1 recites/recite the limitation "the plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “supporting [[the]]a plate or mandibular implant in a specific”.
Claim(s) 2 is/are unclear with regards to an advance mechanism of line 2, a free roller mechanism of lines 2-3, and a tensor mechanism of line 3 and the claimed scope as there appears to be no definition provided to enable one to ascertain the claimed structure and equivalents thereof. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 2 is/are unclear with regards to the feeding system comprises an advance mechanism by synchronic pulleys, operated by a feeding servo in lines 1-2 and the intended meaning of ‘advance mechanism by synchronic pulleys’ and the missing noun prior to ‘operated’. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 2 is/are unclear with regards to tensor mechanism controlling advancement of the mandibular plate in lines 3-4 as a mandibular plate has not been positively recited and a method has not been claimed. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 2 recites/recite the limitation "the elements" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The intended scope of "the elements" is also unclear as such does not appear to be identified in the disclosure. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 3 is/are unclear with regards to “a movable pin of angular oscillation” in line 2 and the intended meaning/scope. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 4 recites/recite the limitation "the elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The intended scope of "the elements" is also unclear as such does not appear to be identified in the disclosure. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 5 is/are unclear with regards to at least one synchronic pulleys in line 2 and the intended meaning of ‘synchronic’ for a pulley. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 6 recites/recite the limitation "the power transmission unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Such is also unclear as to if this is intended to refer to or be in addition to the power unit of claim 1 line 3. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 9 is/are unclear with regards to “it” in line 1 and the intended scope. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 9 is/are unclear with regards to “an electrical charge or power supply system” in lines 1-2 that is in addition to the power unit of claim 1 line 3 and the intended scope. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 11 recites/recite the limitation "the feeding" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 11 recites/recite the limitation "the fastening and bending mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 11 is/are unclear with regards to a fastening and bending mechanism of line 2 and the claimed scope as there appears to be no definition provided to enable one to ascertain the claimed structure and equivalents thereof. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 12 recites/recite the limitation "the feeding" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 12 recites/recite the limitation "the fastening and bending mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 12 is/are unclear with regards to a fastening and bending mechanism of line 2 and the claimed scope as there appears to be no definition provided to enable one to ascertain the claimed structure and equivalents thereof. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 7, 8, and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brochman (US 2021/0387243).
As to claim 1, Brochman discloses a plate bender (100”, Figs. 3A-4B, 8, 12A, and 12B) capable of use for mandibular implants (¶36 discloses use for bending tubing or conduit such as metal tubing and metal conduit through a range of angles between 0[Symbol font/0xB0] and 180[Symbol font/0xB0], i.e. 100” is capable of bending metal such as that of a small plate), the plate bender comprising: a support structure (vertical walls of 112 as shown in Figs. 3A and 3B), a feeding system (206), a fastening mechanism (142) supporting a plate or mandibular implant in a specific position (Figs. 3A, 3B, and 4A,¶47), a bending dice system (108, Figs. 3A, 3B, and 8, ¶51), a power unit (118, 120, 102, 104, ¶s 38 and 40), a control unit (190, 192, ¶57), and an output platform (upper surface of 112 as shown in Figs. 3A and 3B ).
As to claim 2, Brochman discloses that the feeding system comprises an advance mechanism (208A, 208B, 218A, 218B, 210A, 210B) by synchronic pulleys (210A, 210B, ¶59) operated by a feeding servo (218A, 218B, ¶60), a free roller mechanism (208A, 208B, ¶59) connected to a tensor mechanism (¶59) controlling advancement of a mandibular plate and bending accuracy (¶59), wherein the feeding system is supported on a modular structure (Figs. 3A, 3B, 12A, and 12B).  
As to claim 3, Brochman discloses that the bending dice system comprises at least one of a fixed pin and a movable pin of angular oscillation (108 as defined, Figs. 3A, 3B, and 8, ¶s 37 and 51).
As to claim 4, Brochman discloses that the power unit comprises at least one of a servo and a power transmission system (102, 104 as defined, ¶38), wherein the power unit is supported on a modular structure (Figs. 3A, 3B, 12A, and 12B). 
As to claim 5, Brochman discloses that the power unit comprises a power transmission system (102, 104 as defined, ¶38) that comprises at least one of a synchronic pulleys and a toothed belt (Fig. 3B, ¶38).
As to claim 9, Brochman discloses that the power unit has an electrical charge or power supply system (118, 120 as defined, ¶40). 
As to claim 11, Brochman discloses that the feeding system from the platform is a fastening and bending mechanism is mechanical (208A, 208B, 218A, 218B, 210A, 210B, ¶59).
As to claim 12, Brochman discloses that the feeding system from the platform is a fastening and bending mechanism is automatic (190, 192, abstract, ¶s 8, 57, and 59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brochman.
As to claim 6, Brochman discloses the invention of claim 1 as well as a gear reduction (Fig. 3B, ¶39)
Brochman is silent to the power transmission unit has a ratio of 2:1. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the power transmission unit of Brochman to have a gear reduction ratio of 2:1 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the power transmission unit of Brochman would not operate differently with the claimed gear reduction ratio of 2:1 and the power transmission unit is disclosed to provide a gear reduction that would function appropriately with the claimed ratio of 2:1. Further, Applicant places no criticality on the claimed ratio of 2:1, indicating simply a transmission ratio of 2:1 (p. 5 line 6).

As to claim 8, Brochman discloses the invention of claim 1 as well as that the support structure has a transportation handle (126, ¶41).
Brochman is silent to more than one handle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to construct the assembly of Brochman is silent to more than one handle, since mere duplication of the essential working parts of a device involves only routine skill in the art and one would be motivated to do so in order to provide an additional hand grip to permit holding with more than one human hand.

As to claim 10, Brochman discloses the invention of claim 1 as well as that the support structure comprises a cover (Figs. 3A, 3B, 12A, and 12B). 
Brochman is silent to more than one cover for modular maintenance. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the single cover of Brochman in multiple portions, since constructing a formerly integral structure in various elements involves only routine skill in the art and one would be so motivated to permit gear and battery maintaince within the cover. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brochman in view of Redmond (US 2016/0175013).
As to claim 7, Brochman discloses the invention of claim 1 as well as that the control unit comprises a controller screen (190, ¶57) and auxiliary buttons (192, Figs. 3A, 3B, 12A, and 12B, ¶57).
Brochman is silent to the controller being a touch controller.
Redmond teaches a similar bending tool (Fig. 5, abstract, ¶72) comprising: a support structure (95), a feeding system, a fastening mechanism (84) supporting an implant (70, ¶57), a bending dice system (98), a power unit (91), a control unit (50, ¶58 and 72), and an output platform (95); wherein the control unit comprises a touch controller (¶72 discloses a touch screen) and auxiliary buttons (54, ¶72).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify the controller screen display as disclosed by Brochman to be a touch screen as taught by Redmond in order to provide a known manual input method (Redmond ¶72). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775